Tannenwald, /., concurring: The parties in this case have focussed on the question whether respondent’s regulation qualifying section 1244(c)(1)(E), and particularly its exception clause in respect of largely operating companies, is valid. In this focus, I have no doubt that the majority herein is correct. I reserve my position in a future case where the parties lock horns on whether a small loan company can be considered a “largely operating company” within the meaning of respondent’s regulations and there is an adequate record upon which to make a determination of that issue. Raum and Simpson, JJ., agree with this concurring opinion.